Citation Nr: 0026049	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-10 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel




INTRODUCTION

The appellant served on active duty from July 1945 to October 
1945; he has reported unverified service from January 1943 to 
July 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held at the RO on August 
10, 1999.  A transcript of that hearing has been associated 
with the record on appeal.


FINDINGS OF FACT

1.  The appellant has presented no medical evidence of a 
current neck disability.

2.  The appellant has presented no medical evidence of a 
current chronic neck disability or of a nexus between an 
alleged neck disability and any disease or injury in his 
active military service.


CONCLUSION OF LAW

The claim of service connection for a neck disability is not 
well grounded, and there is no further statutory duty to 
assist the appellant in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records are not available for 
review.  These records are believed to have been destroyed in 
a fire at the National Personnel Records Center (NPRC).  
Consequently, in reaching this decision, the Board fully 
acknowledges and accepts its heightened obligation to provide 
an explanation of the reasons or bases for its findings and 
to consider the benefit of the doubt rule under 38 U.S.C.A. § 
5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The absence of some of the appellant's service 
medical records does not, in and of itself, render the 
appellant's claim untenable.  Rather, his claim can be 
substantiated by collateral evidence, such as post service 
medical records, lay statements, and testimony.

A July 1953 post service record from Southeast Louisiana 
Hospital indicates that the appellant was admitted for 
complaints of nervousness with aches in his head and neck, 
which had started two years previously.  He reported feelings 
of numbness throughout his body.  He also reported a constant 
fear of hurting someone.  The appellant stated that at age 
eighteen he had awoken several times with the sensation of 
having a paralysis in his arm or leg.  He noticed that these 
episodes seemed to occur whenever a part of his body was 
uncovered and exposed to cold air while he was sleeping.  
Thereafter, he took care to allow on his head outside of his 
bedcovers while he slept.  These episodes lasted for one year 
and did not occur after that.  It was noted that a previous 
neurological examination had been negative.  During the 
hospitalization, the appellant was noted to be athletic, 
healthy, and strong.  The appellant was diagnosed with 
paranoid type schizophrenic reaction.

In a June 1998 statement, the appellant asserted that he had 
been dropped on his head during parachute training in 1944, 
that the back of his neck had felt like it exploded, and that 
he had had many problems since that episode.

In a May 1999 statement, the appellant stated that the 
nervous condition for which he was treated in 1953 had been 
caused by constant neck pain from injuring his neck in 
service.  He stated that he had not been treated in service 
because he had expected the neck pain to subside.  He 
asserted that pain did not subside and that he began having 
serious problems approximately three years after injuring his 
neck.  He averred that he had suffered with neck pain and 
discomfort from service to the present.  He stated that he 
was unable to turn his head without difficulty.

At the August 1999 hearing, the appellant testified that in 
the 1940s he had injured his neck while taking parachute 
training in the Air Force.  The appellant explained that he 
had been pushed from a platform and had landed on top of his 
head.  He stated that his neck had been painful for 
approximately two to three weeks.  He added that although his 
neck had improved, it never felt completely healed.  He 
stated that he had not been treated for his neck disability 
while in service.  He stated that his neck began giving him 
trouble approximately three to four years after service.  He 
recalled that he had been treated by a chiropractor "a 
couple of years" after service for his neck disability.  He 
stated that the chiropractor was now deceased and that his 
records were not available.  The appellant added that the 
chiropractor had referred him to a psychiatrist and that he 
had eventually been hospitalized for a mental disorder.  He 
demonstrated that he was able to only rotate his neck 
approximately 25 degrees without pain.  He was unable to 
recall any other injuries to his neck.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The second 
and third Caluza elements can also be satisfied under 38 
C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

"[S]ymptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology."  Savage, 10 Vet. App. at 
496.  Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. At 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one to which a lay person's observation is competent.  Id. at 
497.

For the purpose of determining whether a claim is well 
grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 75-76 (1995) 
(citations omitted).  

The record contains no evidence of a current neck disability.  
See Rabideau, 2 Vet. App. 141.  Although the appellant has 
stated that he has pain in his neck and limited of motion of 
his neck, a veteran's statements as to subjective 
symptomatology alone, without medical evidence of an 
underlying impairment capable of causing the symptom alleged, 
generally cannot constitute plausible evidence of the 
existence of a current disability for VA service connection 
purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(holding that "[P]ain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted") (1999); see Hayes v. Brown, 9 
Vet. App. 67, 72 (1996) (holding that, although a lay person 
can certainly provide an account of symptoms he experiences, 
a lay person is not competent to provide a medical 
diagnosis).

The appellant has testified that he has neck pain, which 
began during service and has continued since then.  Although 
the appellant's service medical records are unavailable, the 
appellant has testified that he was not treated for a neck 
injury during service; therefore, his records, even if 
available would not show a chronic disability during service 
manifested by neck pain.  Where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned, 
continuity of symptomatology is required.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  The appellant has 
reported a neck injury and pain during service and 
thereafter.  For the purpose of determining whether the claim 
is well-grounded, this evidence is presumed credible because 
the appellant is competent to testify to falling on his head 
and experiencing symptoms of pain.  Therefore, the evidence 
shows that neck pain was noted during service and that neck 
pain has continued during the post-service period to the 
present.  Notwithstanding this evidence, medical expertise is 
required to relate a current disability to the appellant's 
post-service symptoms.  No medical evidence has been 
presented or secured to render plausible a claim that the 
appellant currently has a disability that is manifested by 
neck pain or that a current complaint of neck pain, if any, 
is a disability in itself that is the result of a disease or 
injury incurred in active service.

Competent medical evidence establishing a nexus, or link, 
between a neck disability diagnosed after service and the 
complaints noted during service is required to support a 
well-grounded claim for service connection.  Whether certain 
symptoms can be said with any degree of medical certainty to 
be early manifestations of a disorder first diagnosed years 
later is a medical question requiring medical evidence for 
its resolution.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Clyburn v. West, 12 Vet. App. 296 
(1999).  There is no competent medical evidence linking the 
appellant's alleged neck disability to any disease or injury 
in service.

Considering the foregoing facts, the Board finds that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for a neck disability well 
grounded.  Caluza, 7 Vet. App. 498.  The appellant's 
contentions and statements on appeal have been considered 
carefully; however, this evidence alone cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a current disability or a relationship between 
any alleged disability neck disability and his service.  
Espiritu, 2 Vet. App. 492.  The Board understands that the 
appellant believes that his alleged neck disability is 
causally related to service; however, he lacks the medical 
expertise to enter an opinion regarding a diagnosis of a neck 
disability or a causal relationship between any alleged neck 
disability and any claimed in-service onset.  Id. at 494-95.  
His assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit, 5 Vet. App. 91; Espiritu, 
2 Vet. App. 492.  On the basis of the above findings, the 
Board can identify no basis in the record that would make the 
appellant's claim plausible or possible.  38 U.S.C.A. § 
5107(a) (West 1991); see Grottveit, 5 Vet. App. at 92; 
Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. App. at 81.  
Where the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  Morton v. West, 12 Vet. App. 477 (1999).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application if on notice that relevant evidence 
exists or may be obtainable.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim (see Robinette v. 
Brown, 8 Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration); 
Wood, 1 Vet. App. 190 (1991) (VA's "duty" is just what it 
states, a duty to assist, not a duty to prove a claim).  
Nothing in the record suggests the existence of evidence that 
might render plausible the claim that is not currently well 
grounded.  Accordingly, the Board must deny the appellant's 
claim for service connection for a neck disability as not 
well grounded.


ORDER

Entitlement to service connection for a neck disorder is 
denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
Board of Veterans' Appeals

 


- 8 -




- 8 -


